United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Egg Harbor Township, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-333
Issued: August 7, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 28, 2011 appellant, through his attorney, filed a timely appeal from the
May 31, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
affirmed a March 3, 2011 schedule award claim.
The Board has duly considered the matter and will affirm OWCP’s May 31, 2011
decision. Appellant’s attorney expresses no disagreement with the schedule award per se.
Rather, he argues only that OWCP delayed its adjudication of appellant’s schedule award claim
until the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2009) became applicable on May 1, 2009, which deprived him of due
process rights regarding a determination under the fifth edition, and that a protected property
interest cannot be deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970)
and Mathews v. Eldridge, 424 U.S. 319 (1976). The cases cited by counsel hold only that a
claimant who was in receipt of benefits (in Goldberg welfare benefits and in Mathews social
security benefits) could not have those benefits terminated without procedural due process. In
this case, appellant simply made a claim for a schedule award. He was not in receipt of schedule
award benefits nor was OWCP attempting to terminate benefits. Appellant had no vested right to
a schedule award under the fifth edition of the A.M.A., Guides. In Harry D. Butler,1 the Board
1

43 ECAB 859 (1992).

noted that Congress delegated authority to the Director of OWCP regarding the specific methods
by which permanent impairment is to be rated. Pursuant to this authority, the Director adopted
the A.M.A., Guides as a uniform standard applicable to all claimants and the Board has
concurred in the adoption.2 On March 15, 2009 the Director exercised authority to advise that as
of May 1, 2009 all schedule award decisions of OWCP should reflect use of the sixth edition of
the A.M.A., Guides.3 The applicable date of the sixth edition is as of the schedule award
decision reached. It is not determined by either the date of maximum medical improvement or
when the claim for such award was filed. Accordingly,
IT IS HEREBY ORDERED THAT the May 31, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Id. at 866.

3

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

2

